CLIENT SERVICES AGREEMENT- AMENDMENT THIS AMENDMENT is entered into this 19th day of August, 2013 between Owings-1, LLC (“Owings”) and ListSolutions, Inc (“List Solutions”). WHEREAS, Section 6(b) of the Client Services Agreement dated May 10, 2013 between Owings-1 and List Solutions provides for the possibility that List Solutions shall compensate Owings-1 in stock for Owings-1’s services; Owings-1 and List Solutions hereby agree that Owings-1 shall not be compensated by any shares of stock in List Solutions; Owings-1 shall be compensated in cash as described in Section 6(a) of the Client Services Agreement. All other provisions of the existing Client Services Agreement shall remain in effect. WHEREFORE, the parties have executed this agreement as of the date first mentioned above. OWINGS-1, LLC By:/s/Mark Johnson Mark Johnson, Managing Member LISTSOLUTIONS, INC. By: /s/Thomas VanBuskirk Thomas VanBuskirk, President
